Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has requested that withdrawn claims 13, 14 and 16-20 be rejoined due to their amendments. However, examiner notes that while the applicant is entitled to amend withdrawn claims throughout the prosecution, consideration for rejoinder is not made until the time of allowance. Claims 13, 14 and 16-20 remain withdrawn from further consideration. Applicant is referred to MPEP 821.04 for further notes on when rejoinder is proper. 
New Claims 21 and 22 have been examined along with previously examined claims 1-11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (US 4,442,921).
Sherman discloses:
1. An apparatus (figure 1), comprising: 
an elevated platform (V); 
an extension (10) having a leading edge (16) slidably extendable horizontally from the elevated platform toward a workpiece (G; sidewalk, ground, deck, etc; also col. 2, lines 58-62, applicant states lift L is of the type shown in applicant’s assignee’s US 4,056,203; fig 1 of ‘203 shows horizontal sliding of extension);
a probe (30, 34) extending horizontally from the leading edge of the extension (figures 4-5) and being slidably coupled to the extension (figures 1-6); and 
an indicator (20, 24) connected to the probe and configured to rotate from a first orientation (figure 6; see image below) to a second orientation (figure 4; see image below) in response to engagement between the probe and the workpiece as the extension approaches the workpiece (figures 1-6); 
wherein the indicator is configured to complete rotation from the first orientation to the second orientation when the leading edge of the extension is located at a predetermined distance from the workpiece (figure 4).  
2. further comprising a mechanical linkage (32 & 60) connecting the indicator to the probe and configured to couple (i) movement of the probe and the extension relative to one another to (ii) rotation of the indicator between the first orientation and the second orientation (figures 1-6).  
4. wherein the mechanical linkage includes a cable (60).  
5. wherein the mechanical linkage includes a spring (60) configured to stretch if the leading edge of the extension moves closer to the workpiece than the predetermined distance while the probe and the workpiece are engaged with one another (figures 1-6).  
6. wherein the indicator is biased toward the first orientation by a biasing element (due to 60 and 48).  
7. wherein the biasing element includes a torsion spring (60).  
9. wherein the indicator in the second orientation is configured to form a vertical wall extending upward from the leading edge of the extension (24 moves into a vertical position in the second position forming a vertical wall; see below).  
11. wherein the extension has a width (width of 10), and wherein the indicator extends along more than one-half of the width adjacent the leading edge (indicator includes 20 which extends the entire width of the 10).

    PNG
    media_image1.png
    475
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    601
    media_image2.png
    Greyscale


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrs et al. (US 4,124,130).
Rohrs et al. disclose
1. An apparatus, comprising: 
an elevated platform (vehicle; not shown); 
an extension (12) having a leading edge (front half perimeter of 12 including front edge of 12 and front/leading half of sides 18) slidably extendable horizontally from the elevated platform toward a workpiece (ground; deck, sidewalk, etc; also col. 2, lines 20-26, known operation of lift arms 14 that extend out from vehicle); 
a probe (32) extending horizontally from the leading edge of the extension (figure 1) and being slidably coupled to the extension (figures 2, 3, 5, 6); and 
an indicator (20) connected to the probe and configured to rotate from a first orientation (figure 3, 5) to a second orientation (figure 2, 6) in response to engagement between the probe and the workpiece as the extension approaches the workpiece (figures 2, 3, 5, 6); 
wherein the indicator is configured to complete rotation from the first orientation to the second orientation when the leading edge of the extension is located at a predetermined distance from the workpiece (figures 2, 6).  
2. The apparatus of claim 1, further comprising a mechanical linkage (24, 28) connecting the indicator to the probe and configured to couple (i) movement of the probe and the extension relative to one another to (ii) rotation of the indicator between the first orientation and the second orientation (figures 2, 3, 5, 6).  
3. The apparatus of claim 2, wherein the extension is slidably extendable toward the workpiece along an axis, and wherein the probe and the extension are configured to move relative to one another parallel to the axis in response to the engagement between the probe and the workpiece (figures 2, 3, 5, 6; -12 and 32 both travel back and forth and up down along parallel axis).  

    PNG
    media_image3.png
    806
    1078
    media_image3.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman alone. 
While Sherman does not disclose the exact predetermined distance or vertical wall height, examiner notes that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the best fit dimensions for the application and environment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to experiment with reasonable dimensions for the apparatus, application and environment it is being used in, as too small dimensions could would not allow for enough error in movement or warning in extension, and too large dimension could create unnecessary gaps and defeat the purpose of safety in the application. 
See also MPEP 2144.04 IV. A. Changes in Size/Proportion and 2144.05 Obviousness of Ranges. 

Claim(s) 1, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodhart et al. (US 3,687,321) in view of Sherman (US 4,442,921).
Goodhart et al. disclose:
1 & 21: An apparatus (figure 1), comprising: 
an elevated platform (12) having an adjustable height (via 13, 14; figure 1); 
an extension (17) having an underside (underside of 17 best seen in figures 2, 5) and a leading edge (front edge of 17 best seen in figure 6) slidably extendable horizontally (figures 1-3, 5, 6) from the elevated platform (12) toward a workpiece (A; figure 5);
a probe (extension bridge 23 which includes the components for moving 23, as best seen in figures 3, 5) extending horizontally from the leading edge of the extension (figures 2-3, 5-6) and being slidable rearward (compression of springs) along the underside of the extension when the probe engages the workpiece (figures 3, 5); and 
an indicator (29) connected to the probe and configured to be rotated from a first orientation (shown in its folded in position in dashed lines figure 1) to a second orientation (folded out; figure 5) after engagement and a set distance between the probe and the workpiece (figure 5).
While Goodhart et al disclose the indicator configured to be manually rotated between the first and second positions after the probe is a set distance from the workpiece, they do not disclose the rotation to happen as a result of the engagement and set distance. 


However, Sherman teaches: 
an indicator (20, 24) connected to the probe (30, 34) and configured to rotate from a first orientation (figure 6; inserted images above) to a second orientation (figure 4; see image above) in response to engagement between the probe and the workpiece as the extension approaches the workpiece (figures 1-6); 
wherein the indicator is configured to complete rotation from the first orientation to the second orientation when the leading edge of the extension is located at a predetermined distance from the workpiece (figure 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the probe and indicator of Goodhart et al. to automatically rotate in response to engagement of the workpiece, as taught by Sherman, so as to automatically close the gap and indicate to the operator that engagement and desired spacing and positioning of the apparatus has been met.

22. Wherein the height of the elevated platform is adjustable by a lift mechanism (Goodhart et al. 13, 14; figure 1)








Response to Arguments
NOTE: Prior to issuing this Final Office action, examiner made multiple attempts to contact the applicant’s representative to discuss potential amendments to read over the prior art. However, none of the attempts were successful and no discussion was able to be had prior to the writing of this action. 

Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that neither the reference of Sherman nor the reference of Rohrs teach (i) an extension slidably extendable for me platform, (ii) a probe extending from a leading edge of the extension, and (iii) the probe being slidably coupled to the extension. Specifically, applicant argues that the automatic ramp of Sherman is “pivotably connected to vehicle V, and is operable by a hydraulic mechanism from a stored position to an operative position”. These remarks are not found persuasive as Sherman specifically points to the operation of the lift being like that of US 4,056,203, wherein the horizontal extension can be seen in the translation of extension 15 from storage position in figure 2, to extended position in figure 1. More specifically the rear end of extension 15 can be seen tucked into the frame 12a in storage position Figure 2, and spaced horizontally outward from 12a in extended position figure 1. 
With respect to arguments (ii) and (iii), as advanced above, Sherman probe (30,34) extends horizontally from the leading edge of the extension, as seen in Sherman figures 4-5 and it is also slidably coupled to the extension- as seen through its translation from first position to second position. Examiner notes that “slidably coupled” can encompass linear sliding/extension, or an arched slide- with rotation about a pivot, such as that in Sherman where the probe components slide in translation in a plane about a point, but not necessarily in a line. 
With respect to Rohrs, applicant argues that the lift 12 is pivotally attached to a pair of arms 14 and that shoe 32 is pivotally attached to mid portion of extension 12. 
As advanced above, examiner points out that the “leading edge” can be the forward half of the platform extension 12 (the front half of the perimeter edge). As for the pivotal connection between 12 and 14, yes, 12 pivots with respect to 14, but as pointed out in col. 2, lines 20-26, and as once can see in the change of position in 14 from figure 1 to figure 2, lift arms 14 extend out from vehicle. In figure 1, arms 14 are vertical; in figure 2 they have been extended out to position the platform extension12 outside the vehicle frame in position to be lowered. It is also noted that if 14 did not extend horizontally out to move the pivot point with 12 beyond the vehicle frame, the lift 12 would not be able to be lowered. 
As made note of in the previous Office action, a wide variety of apparatuses include proximity sensors similar to that of what is being claimed. Until further structural details and limitations are included in the claims to eliminate such art handicap ramps/platforms, marine gangways, and more will continue to read on the claims.
NOTE: as can be seen on the previously attached PTO-892, a wide variety of apparatuses include proximity sensors similar to that of what is being claimed. Until further structural details and limitations are included in the claims to eliminate such art handicap ramps/platforms, marine gangways, and more will continue to read on the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634